

117 HR 4918 IH: Rural Telehealth Expansion Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4918IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Rosendale introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to include store-and-forward technologies as telecommunications systems through which telehealth services may be furnished for payment under the Medicare program.1.Short titleThis Act may be cited as the Rural Telehealth Expansion Act.2.Medicare payment for store-and-forward technologies used to furnish telehealth servicesSection 1834(m)(1) of the Social Security Act (42 U.S.C. 1395m(m)(1)) is amended by striking in the case of any Federal telemedicine demonstration program conducted in Alaska or Hawaii,.